Name: 2014/802/EU: Commission Implementing Decision of 14 November 2014 amending Decisions 2010/470/EU and 2010/472/EU as regards the animal health requirements relating to scrapie for trade in and imports into the Union of embryos of animals of the ovine and caprine species (notified under document C(2014) 8339) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  agricultural policy;  trade policy;  agricultural activity;  trade;  tariff policy
 Date Published: 2014-11-18

 18.11.2014 EN Official Journal of the European Union L 331/28 COMMISSION IMPLEMENTING DECISION of 14 November 2014 amending Decisions 2010/470/EU and 2010/472/EU as regards the animal health requirements relating to scrapie for trade in and imports into the Union of embryos of animals of the ovine and caprine species (notified under document C(2014) 8339) (Text with EEA relevance) (2014/802/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular the third indent of Article 11(3), Article 17(2)(b), the first indent of Article 18(1), and the introductory phrase and point (b) of Article 19 thereof, Whereas: (1) Part A of Annex IV to Commission Decision 2010/470/EU (2) sets out the model health certificate for intra-Union trade in consignments of ova and embryos of animals of the ovine and caprine species collected or produced after 31 August 2010. (2) Part 2 of Annex IV to Commission Decision 2010/472/EU (3) sets out the model health certificate for the importation into the Union of consignments of ova and embryos of animals of the ovine and caprine species. (3) Regulation (EC) No 999/2001 of the European Parliament and of the Council (4) lays down rules for the prevention, control and eradication of transmissible spongiform encephalopathies (TSEs) in bovine, ovine and caprine animals. Chapter A of Annex VIII to that Regulation sets out the conditions for intra-Union trade in live animals, semen and embryos. In addition, Annex IX to that Regulation sets out the conditions for the importation into the Union of live animals, embryos, ova and products of animal origin from third countries. (4) In the light of new scientific evidence, Regulation (EC) No 999/2001 was amended by Commission Regulation (EU) No 630/2013 (5). Those amendments, relating to scrapie, were reflected by Commission Implementing Decision 2013/470/EU (6) in the model health certificate for intra-Union trade in consignments of ova and embryos of animals of the ovine and caprine species set out in Part A of Annex IV to Decision 2010/470/EU and the model health certificate for imports into the Union of consignments of ova and embryos of animals of the ovine and caprine species set out in Part 2 of Annex IV to Decision 2010/472/EU, with a transitional period until 31 December 2014. (5) In accordance with a scientific opinion on the risk of transmission of classical scrapie via in vivo derived embryo transfer in ovine animals of the European Food Safety Authority (EFSA) adopted on 24 January 2013, where it was concluded that the risk of transmitting classical scrapie by the implantation of homozygous or heterozygous ovine ARR embryos could be considered negligible, provided that the OIE recommendations and procedures relating to embryo transfer are followed, the relevant provisions of Regulation (EC) No 999/2001 were amended by Commission Regulation (EU) No 1148/2014 (7). (6) The model health certificate for intra-Union trade in consignments of ova and embryos of animals of the ovine and caprine species set out in Part A of Annex IV to Decision 2010/470/EU and the model health certificate for imports into the Union of consignments of ova and embryos of animals of the ovine and caprine species set out in Part 2 of Annex IV to Decision 2010/472/EU should therefore be amended in order to reflect the requirements laid down in Regulation (EC) No 999/2001, as amended by Regulation (EU) No 1148/2014. (7) In addition, in the model health certificate for intra-Union trade in consignments of ova and embryos of animals of the ovine and caprine species set out in Part A of Annex IV to Decision 2010/470/EU, certain references to Regulation (EC) No 999/2001 need to be amended in order to remove any ambiguity. (8) Furthermore, in the model health certificate for imports into the Union of consignments of ova and embryos of animals of the ovine and caprine species set out in Part 2 of Annex IV to Decision 2010/472/EU, a more precise wording is required in order to ensure a clear understanding that testing regimes referring to epizootic haemorrhagic disease (EHD) apply to the donor females of ovine or caprine species. (9) Decisions 2010/470/EU and 2010/472/EU should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annex IV to Decision 2010/470/EU is amended in accordance with Annex I to this Decision. Article 2 Annex IV to Decision 2010/472/EU is amended in accordance with Annex II to this Decision. Article 3 This Decision shall apply from 1 January 2015. Article 4 This Decision is addressed to the Member States. Done at Brussels, 14 November 2014. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) Commission Decision 2010/470/EU of 26 August 2010 laying down model health certificates for trade within the Union in semen, ova and embryos of animals of the equine, ovine and caprine species and in ova and embryos of animals of the porcine species (OJ L 228, 31.8.2010, p. 15). (3) Commission Decision 2010/472/EU of 26 August 2010 on imports of semen, ova and embryos of animals of the ovine and caprine species into the Union (OJ L 228, 31.8.2010, p. 74). (4) Regulation (EC) No 999/2001 of the European Parliament and of the Council of 22 May 2001 laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 147, 31.5.2001, p. 1). (5) Commission Regulation (EU) No 630/2013 of 28 June 2013 amending the Annexes to Regulation (EC) No 999/2001 of the European Parliament and of the Council laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 179, 29.6.2013, p. 60). (6) Commission Implementing Decision 2013/470/EU of 20 September 2013 amending Decisions 2010/470/EU and 2010/472/EU as regards the animal health requirements relating to scrapie for trade in and imports into the Union of semen, ova and embryos of animals of the ovine and caprine species (OJ L 252, 24.9.2013, p. 32). (7) Commission Regulation (EU) No 1148/2014 of 28 October 2014 amending the Annexes II, VII, VIII, IX and X to Regulation (EC) No 999/2001 of the European Parliament and of the Council laying down rules for the prevention, control and eradication of certain transmissible spongiform encephalopathies (OJ L 308, 29.10.2014, p. 66). ANNEX I In Annex IV to Decision 2010/470/EU, Part A is replaced by the following: PART A Model health certificate IVA for trade within the Union in consignments of ova and embryos of animals of the ovine and caprine species collected or produced in accordance with Council Directive 92/65/EEC after 31 August 2010 and dispatched by an approved embryo collection or production team of origin of the ova or embryos ANNEX II In Annex IV to Decision 2010/472/EU, Part 2 is replaced by the following: PART 2 Model health certificate for imports of consignments of ova and embryos of animals of the ovine and caprine species